DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Claims 1-20 are pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2021, 08/20/2021, 05/18/2021, 08/27/2020, 05/06/2020, 01/30/2020, 06/12/2019 are considered by the examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitations in lines 10-17 are indefinite, wherein the limitation recites:
“a set of color layers position between the optically dense layer and the interior surface, the set of color layers comprising:
	a first colorant;
	a first form of a second colorant different than the first colorant and having first optical properties; and
	a second form of the second colorant defining a marking visible along the exterior surface of the electronic device, the second form transformed from the first form using a laser-based process to have second optical properties different than the first optical properties.”
The language “set of color layers” implies that there are at least two color layers, however, claim language has not defined where the first colorant and the second colorant are within the set of layers, the order of the set of layers with respect to the interior surface of the transparent cover, nor has the claim language defined where the second colorant that is transformable via laser is in the set of layers such that the marking would be visible along the exterior surface of the electronic device.
The exterior surface of the electronic device is earlier defined by the claim as being the exterior surface of the transparent cover. It is unclear if all possible configurations of the set of color layers, location of the first colorant and second colorant would be able to meet all the limitations of the claim. It is not clear if the layer structure were transparent cover/first color layer with first colorant/ second color layer with second colorant, whether the second colorant once laser marked would be visible through the first color layer with the first colorant to meet the limitation “a second form of the second colorant defining a marking visible along the exterior surface of the electronic device”. 
It is not clear from the broad recitation of the layer structure of the “set of color layers” whether all possible combinations would be capable of meeting the limitations of the claim. The claim is being treated as indefinite, but a potential enablement issue could be raised in the next office action depending on how the claims are amended.
Regarding claim 6, term “substantially free” in line 3 is a relative term which renders the claim indefinite. The term “substantially free” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Paragraph [0081] of the specification is where the phrase “substantially free” is recited with respect to artifacts being present in the optically dense from the laser-based process, however, there is no further guidance as to what “substantially free” means with respect to the presence of artifacts in the optically dense layer. It is not clear to what degree artifacts can be present in the optically dense layer and have it still be considered “substantially free of artifacts”. 

Regarding claim 8, the claims is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: properties of the metal layer that allow it to meet the claimed limitation of “configured to at least partially transmit visible light” recited in line 13. 
The language of the claim does not convey what properties of the metal layer are required to ensure the metal layer is “configured to at least partially transmit visible light”, and it is not clear if specific metals, thickness or both are required to achieve this intended use/property. In looking to the specification, paragraph [0083] lists many possible metals used for the metal layer, but more importantly, states “the metal layer may have a thickness configured to allow transmission of light”, such as 40% transmission, wherein the thickness that would achieve this transmission of light is recited by paragraph [0088] of the specification to be “greater than about 0.5nm and less than 10nm, less than 5nm, less than 3nm, less than 2nm or less than 1nm”. It is clear from the specification that the thickness is directly linked to the metal layer achieving the property of transmitting visible light. 
Dependent claim 14 recites that the thickness of the metal layer is less than 10nm, and it is recommended that the claimed thickness be amended into independent claim 8 to overcome this rejection. 
Regarding claim 16, the limitations in lines 10-14 are indefinite, wherein the limitations recite:
“a set of layers positioned between the optically dense layer and the interior surface and having:
	a first region comprising a first form of a color-changing colorant; and
	a second region defining a marking visible along the exterior surface and comprising a second form of the color-changing colorant.”
The language “set of color layers” implies that there are at least two color layers, however, claim language has not defined where the first region and the second region are within the set of color layers, the order of the set of layers with respect to the interior surface of the transparent cover, nor has the claim language defined where the color-changing colorant is in the set of layers such that the marking would be visible along the exterior surface of the electronic device.
The exterior surface of the electronic device is earlier defined by the claim as being the exterior surface of the transparent cover. It is unclear if all possible configurations of the set of color layers, location of the color changing colorant would be able to meet all the limitations of the claim. It is not clear if the layer structure were transparent cover/first color layer / second color layer with color changing colorant, whether the color changing colorant would be visible through the first color layer to meet the limitation “a second form of the second colorant defining a marking visible along the exterior surface of the electronic device”. 
It is not clear from the broad recitation of the layer structure of the “set of color layers” whether all possible combinations would be capable of meeting the limitations of the claim. The claim is being treated as indefinite, but a potential enablement issue could be raised in the next office action depending on how the claims are amended.
Regarding claim 18, the limitation reciting “the set of color layers includes a first color layer and a second color layer; and the second region is formed in at least one of the first color layer and the second color layer” is indefinite for the same reasons expressed above regarding claim 16. The claim does not define where the first color layer and the second color layer are located in relation to the transparent cover, and it is not clear whether all possible combinations of layer structure would be capable of meeting the limitations of the claim.
Claims 2-5, 7, 9-15, 17, 19 and 20 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite based upon their dependency from the claims rejected above.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 4, 6, 16, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2016/0227655) in view of Wu (2018/0065392).
Regarding claims 1, 4, 6, 16 and 18, Han et al. teaches a housing for an electronic device, wherein, the electronic device is comprised of an metal member (210; enclosure component) that is arranged along the periphery of the electronic device, defining the thickness of the electronic device (see Figure 2A, 2B) and a display (201; display) positioned at least partially within the metal member (210; enclosure component), and a cover member arranged on the rear surface of the electronic device, wherein the exterior surface of the cover member defines a portion of an exterior surface of the electronic device (Figure 2A, 2B, [0063-0067]). 
The cover member is comprised of a clear coat (533; transparent cover) defining the exterior surface, a base painting layer (532; set of color layers), a deposition film(s) (520/522/521), a primer layer (510) and a member formed of a metal member (410; optically dense)/non-metal member that are integrally formed (Figure 6A, 6B; [0072-0084]). 
Han et al. does not expressly teach a second color layer comprising a laser marking formed by transforming a colorant to a second color, however, Wu et al. teaches composition with laser marking properties and improved mechanical properties, wherein laser markings are used in the electronics field, such as electronic housings in phones, for aesthetic versatility in making but must also be thermally conductive ([0002, 0008-0011, 0082]). Wu et a. teaches that laser markings refer to the application of laser irradiation to a substrate surface to visibly alter the irradiated area, creating a discernible change in the irradiated or marked area forming text, logos, barcodes, or other identifiers ([0003]). The laser marking composition (set of color layers) is comprised of a polymer resin, a thermally conductive filler, a laser marking additive and other additives such as pigments or dyes ([0012-0076]). Wu et al. teaches that when irradiated with a laser, the laser marked region appears darker or lighter depending on the materials used and the desired appearance by the user ([0077-0082]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the layer structure of the base painting layer (532; set of color layers) in the cover member of the electronic device taught by Han et al. to include a layer of the laser markable coating composition taught by Wu et al. in the to provide a desired aesthetic look to the cover member as well as improved mechanical properties. 
Han et al. in view of Wu et al. do not expressly teach that the color of the layer of the laser markable coating composition (set of color layers) and the base painting layer (532; set of color layers) are different, however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize any color combination for the two different layers depending on the desired overall visual effects of the housing. 
Regarding claim 2, Han et al. in view of Wu et al. teaches all the limitations of claim 1 above. While the references do not expressly teach that the laser markable coating composition layer is between the interior surface of the clear coat (533; transparent cover) and the base painting layer (532; set of color layers), such a modification would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as an obvious matter of design choice based upon the desired visually appearance of the cover member for the electronic device. 
Regarding claim 3, Han et al. in view of Wu et al. teaches all the limitations of claim 1 above, and Wu et al. further teaches that the laser marking composition (set of color layers) is comprised of a polymer resin, a thermally conductive filler, a laser marking additive (first and second form of the second colorant) and other additives such as pigments or dyes (first colorant) ([0012-0076]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the colors of the base painting layer (532; set of color layers), a laser marking additive (first and second form of the second colorant) and other additives such as pigments or dyes (first colorant) to be any combination of different colors based upon the desired visual appearance of the cover layer of the electronic device by the user. 
Regarding claim 17, Han et al. in view of Wu et al. teaches all the limitations of claim 16 above, and Wu et al. further teaches that the laser marking composition (set of color layers) is comprises other additives such as pigments or dyes (a colorant other than the color-changing colorant) ([0012-0076]).

Allowable Subject Matter
Independent claim 8, and dependent claims 9-15, would be allowable if claim 8 were rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Han et al. in view of Wu et al. does not teach the claimed invention requiring the combination of features recited by independent claim 8, specifically the layer structure of the multilayer structure recited by lines 8-21 of the claim, nor is there any suggestion or motivation to modify the combination of references to read on the claimed invention as required by independent claim 8. 

Claims 5, 7, 19 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Han et al. in view of Wu et al. do not teach the additional features required by claims 5 and 7 regarding independent claim 1, nor do they teach the additional features of claims 19 and 20 regarding independent claim 16. There is no suggestion or motivation to modify the combination of references to teach the aforementioned claims when combined with the independent claims from which they depend. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624. The examiner can normally be reached Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA POWERS
Examiner
Art Unit 1785



/LAURA C POWERS/Primary Examiner, Art Unit 1785